Mr. Presiding Justice Higbee delivered the opinion of the court. 9. Trespass, § 48*—when evidence as to instructions to attorney to attach goods other than those actually attached improperly excluded. In an action of trespass to recover for injury sustained as a result of a wrongful attachment of plaintiff’s personal property in a suit against a third person alleged by defendant to have conveyed such property to plaintiff fraudulently, where there was evidence that the officer making the attachment received telephonic instructions from one supposed to be defendant’s attorney and which directed such officer to make the attachment in question, evidence that the attorney in question was specifically instructed by defendant to make an attachment of goods other than those actually attached held improperly excluded, such evidence being competent as tending to show the extent of the authority actually conferred on such attorney by defendant. 10. Trespass, § 58*—when evidence that client instructed attorney to make attachment in different way competent on question of damages. In an action of trespass to recover for injury sustained as the result of a wrongful attachment of plaintiff’s personal property in an action against a third party, and where there was evidence that the attachment was made by direction of defendant’s attorney, plaintiff claiming punitive as well as actual damages, evidence that defendant specifically instructed such attorney to make an attachment different from that actually made, held competent on the question of punitive damages.